Exhibit 10.2

THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS. THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO CYBER DIGITAL, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.

SECURED CONVERTIBLE TERM NOTE

FOR VALUE RECEIVED, CYBER DIGITAL, INC., a New York corporation (the "Company"),
hereby promises to pay to LAURUS MASTER FUND, LTD., c/o M&C Corporate Services
Limited, P.O. Box 309 GT, Ugland House, South Church Street, George Town, Grand
Cayman, Cayman Islands, Fax: 345-949-8080 (the "Holder") or its registered
assigns or successors in interest, the sum of One Million Three Hundred Seven
Thousand Three Hundred Thirty-Eight Dollars 26/00 ($1,307,338.26), together with
any accrued and unpaid interest hereon, on July 1, 2010 (the "Maturity Date") if
not sooner indefeasibly paid in full.

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Securities Purchase Agreement dated as of
the date hereof by and between the Company and the Holder (as amended, modified
and/or supplemented from time to time, the "Purchase Agreement").

The following terms shall apply to this Secured Convertible Term Note (this
"Note"):


CONTRACT RATE AND AMORTIZATION

Contract Rate

. Subject to Sections 4.2 and 5.10, interest payable on the outstanding
principal amount of this Note (the "
Principal Amount
") shall accrue at a rate per annum equal to the "prime rate" published in
The Wall Street Journal
from time to time (the "
Prime Rate
"), plus two percent (2.0%) (the "
Contract Rate
"). The Contract Rate shall be increased or decreased as the case may be for
each increase or decrease in the Prime Rate in an amount equal to such increase
or decrease in the Prime Rate; each change to be effective as of the day of the
change in the Prime Rate. The Contract Rate shall not at any time be less than
nine percent (9.0%). Interest shall be (i) calculated on the basis of a 360 day
year, and (ii) payable monthly, in arrears, commencing on July 1, 2007, on the
first business day of each consecutive calendar month thereafter through and
including the Maturity Date, and on the Maturity Date, whether by acceleration
or otherwise.



Contract Rate Payments

. The Contract Rate shall be calculated on the last business day of each
calendar month hereafter (other than for increases or decreases in the Prime
Rate which shall be calculated and become effective in accordance with the terms
of Section 1.1) until the Maturity Date and shall be subject to adjustment as
set forth herein.



Principal Payments

. Amortizing payments of the Principal Amount shall be made by the Company on
January 2, 2008 and on the first business day of each succeeding month
thereafter through and including the Maturity Date (each, an "
Amortization Date
"). Subject to Article III below, commencing on the first Amortization Date, the
Company shall make monthly payments to the Holder on each Amortization Date,
each such payment in the amount of $39,616.31 together with any accrued and
unpaid interest on such portion of the Principal Amount plus any and all other
unpaid amounts which are then owing under this Note, the Purchase Agreement
and/or any other Related Agreement (collectively, the "
Monthly Amount
"). Any outstanding Principal Amount together with any accrued and unpaid
interest and any and all other unpaid amounts which are then owing by the
Company to the Holder under this Note, the Purchase Agreement and/or any other
Related Agreement shall be due and payable on the Maturity Date.




CONVERSION AND REDEMPTION



Payment of Monthly Amount.

Payment in Cash or Common Stock

. If the Monthly Amount (or a portion of such Monthly Amount if not all of the
Monthly Amount may be converted into shares of Common Stock pursuant to Section
3.2) is required to be paid in cash pursuant to Section 2.1(b), then the Company
shall pay the Holder an amount in cash equal to 102% of the Monthly Amount (or
such portion of such Monthly Amount to be paid in cash) due and owing to the
Holder on the Amortization Date. If the Monthly Amount (or a portion of such
Monthly Amount if not all of the Monthly Amount may be converted into shares of
Common Stock pursuant to Section 3.2) is required to be paid in shares of Common
Stock pursuant to Section 2.1(b), the number of such shares to be issued by the
Company to the Holder on such Amortization Date (in respect of such portion of
the Monthly Amount converted into shares of Common Stock pursuant to Section
2.1(b)), shall be the number determined by dividing (i) the portion of the
Monthly Amount converted into shares of Common Stock, by (ii) the then
applicable Fixed Conversion Price. For purposes hereof, subject to Section 3.6
hereof, the initial "
Fixed Conversion Price
" means $0.50.



Monthly Amount Conversion Conditions

. Subject to Sections 2.1(a), 2.2, and 3.2 hereof, the Holder shall convert into
shares of Common Stock all or a portion of the Monthly Amount due on each
Amortization Date if the following conditions (the "
Conversion Criteria
") are satisfied: (i) the average closing price of the Common Stock as reported
by Bloomberg, L.P. on the Principal Market for the five (5) trading days
immediately preceding such Amortization Date shall be greater than or equal to
115% of the Fixed Conversion Price and (ii) the amount of such conversion does
not exceed twenty five percent (25%) of the aggregate dollar trading volume of
the Common Stock for the period of twenty-two (22) trading days immediately
preceding and including such Amortization Date. If subsection (i) of the
Conversion Criteria is met but subsection (ii) of the Conversion Criteria is not
met as to the entire Monthly Amount, the Holder shall convert only such part of
the Monthly Amount that meets subsection (ii) of the Conversion Criteria. Any
portion of the Monthly Amount due on an Amortization Date that the Holder has
not been able to convert into shares of Common Stock due to the failure to meet
the Conversion Criteria, shall be paid in cash by the Company at the rate of
102% of the Monthly Amount otherwise due on such Amortization Date, within three
(3) business days of such Amortization Date.



No Effective Registration

. Notwithstanding anything to the contrary herein, the Company shall not be
permitted to pay any part of its obligations to the Holder hereunder in shares
of Common Stock if (i) there fails to exist an effective current Registration
Statement (as defined in the Registration Rights Agreement) covering the resale
of the shares of Common Stock to be issued in connection with such payment and
there fails to exist an exemption from registration for resale available
pursuant to Rule 144(k) of the Securities Act in respect of the Common Stock to
be issued in connection with such payment or (ii) an Event of Default (as
hereinafter defined) exists and is continuing, unless such Event of Default is
cured within any applicable cure period or otherwise waived in writing by the
Holder.



Optional Redemption in Cash

. The Company may prepay this Note ("Optional Redemption") by paying to the
Holder a sum of money equal to one hundred ten percent (110%) of the Principal
Amount outstanding at such time together with accrued but unpaid interest
thereon and any and all other sums due, accrued or payable to the Holder arising
under this Note, the Purchase Agreement or any Related Agreement (the
"Redemption Amount") outstanding on the Redemption Payment Date (as defined
below). The Company shall deliver to the Holder a written notice of redemption
(the "Notice of Redemption") specifying the date for such Optional Redemption
(the "Redemption Payment Date"), which date shall be fifteen (15) business days
after the date of the Notice of Redemption (the "Redemption Period"). A Notice
of Redemption shall not be effective with respect to any portion of this Note
for which the Holder has previously delivered a Notice of Conversion (as
hereinafter defined) or for conversions elected to be made by the Holder
pursuant to Article III during the Redemption Period. The Redemption Amount
shall be determined as if the Holder's conversion elections had been completed
immediately prior to the date of the Notice of Redemption. On the Redemption
Payment Date, the Redemption Amount must be paid in good funds to the Holder. In
the event the Company fails to pay the Redemption Amount on the Redemption
Payment Date as set forth herein, then such Redemption Notice will be null and
void.




HOLDER'S CONVERSION RIGHTS



Optional Conversion

. Subject to the terms set forth in this Article III, the Holder shall have the
right, but not the obligation, to convert all or any portion of the issued and
outstanding Principal Amount and/or accrued interest and fees due and payable
into fully paid and nonassessable shares of Common Stock at the Fixed Conversion
Price. The shares of Common Stock to be issued upon such conversion are herein
referred to as, the "Conversion Shares."



Conversion Limitation

. Notwithstanding anything herein to the contrary, in no event shall the Holder
be entitled to convert any portion of this Note in excess of that portion of
this Note upon exercise of which the sum of (1) the number of shares of Common
Stock beneficially owned by the Holder and its Affiliates (other than shares of
Common Stock which may be deemed beneficially owned through the ownership of the
unconverted portion of this Note or the unexercised or unconverted portion of
any other security of the Holder subject to a limitation on conversion analogous
to the limitations contained herein) and (2) the number of shares of Common
Stock issuable upon the conversion of the portion of this Note with respect to
which the determination of this proviso is being made, would result in
beneficial ownership by the Holder and its Affiliates of any amount greater than
9.99% of the then outstanding shares of Common Stock (whether or not, at the
time of such conversion, the Holder and its Affiliates beneficially own more
than 9.99% of the then outstanding shares of Common Stock). As used herein, the
term "Affiliate" means any person or entity that, directly or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with a person or entity, as such terms are used in and construed under
Rule 144 under the Securities Act.   For purposes of the second preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended, and Regulations 13D-G
thereunder, except as otherwise provided in clause (1) of such sentence.  For
any reason at any time, upon written or oral request of the Holder, the Company
shall within one (1) business day confirm orally and in writing to the Holder
the number of shares of Common Stock outstanding as of any given date.  The
limitations set forth herein (x) may be waived by the Holder upon provision of
no less than sixty-one (61) days prior written notice to the Company and (y)
shall automatically become null and void (i) following notice to the Company
upon the occurrence and during the continuance of an Event of Default, or (ii)
upon receipt by the Holder of a Notice of Redemption



Mechanics of Holder's Conversion

. (a)



In the event that the Holder elects to convert this Note into Common Stock, the
Holder shall give notice of such election by delivering an executed and
completed notice of conversion in substantially the form of Exhibit A hereto
(appropriate completed) ("Notice of Conversion") to the Company and such Notice
of Conversion shall provide a breakdown in reasonable detail of the Principal
Amount, accrued interest and fees that are being converted. On each Conversion
Date (as hereinafter defined) and in accordance with its Notice of Conversion,
the Holder shall make the appropriate reduction to the Principal Amount, accrued
interest and fees as entered in its records and shall provide written notice
thereof to the Company within two (2) business days after the Conversion Date.
Each date on which a Notice of Conversion is delivered or telecopied to the
Company in accordance with the provisions hereof shall be deemed a Conversion
Date (the "Conversion Date"). A form of Notice of Conversion to be employed by
the Holder is annexed hereto as Exhibit A.

(b) Pursuant to the terms of the Notice of Conversion, the Company will issue
instructions to the transfer agent accompanied by an opinion of counsel within
one (1) business day of the date of the delivery to the Company of the Notice of
Conversion and shall cause the transfer agent to transmit the certificates
representing the Conversion Shares to the Holder by crediting the account of the
Holder's designated broker with the Depository Trust Corporation ("DTC") through
its Deposit Withdrawal Agent Commission ("DWAC") system within three (3)
business days after receipt by the Company of the Notice of Conversion (the
"Delivery Date"). In the case of the exercise of the conversion rights set forth
herein the conversion privilege shall be deemed to have been exercised and the
Conversion Shares issuable upon such conversion shall be deemed to have been
issued upon the date of receipt by the Company of the Notice of Conversion. The
Holder shall be treated for all purposes as the record holder of the Conversion
Shares, unless the Holder provides the Company written instructions to the
contrary.

Late Payments

. The Company understands that a delay in the delivery of the Conversion Shares
in the form required pursuant to this Article beyond the Delivery Date could
result in economic loss to the Holder. As compensation to the Holder for such
loss, in addition to all other rights and remedies which the Holder may have
under this Note, applicable law or otherwise, the Company shall pay late
payments to the Holder for any late issuance of Conversion Shares in the form
required pursuant to this Article II upon conversion of this Note, in an amount
equal to the Holder's actual damages from such delayed delivery after the
Delivery Date. The Company shall make any payments incurred under this Section
in immediately available funds upon demand, accompanied by reasonable
documentation of the amount of such damages. Such documentation shall show the
number of shares of Common Stock the Holder is forced to purchase (in an open
market transaction) which the Holder anticipated receiving upon such conversion,
and shall be calculated as the amount by which (a) the Holder's total purchase
price (including customary brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (b) the aggregate principal and/or interest
amount of the Note, for which such Notice of Conversion was not timely honored



Conversion Mechanics

. The number of shares of Common Stock to be issued upon each conversion of this
Note shall be determined by dividing that portion of the principal and interest
and fees to be converted, if any, by the then applicable Fixed Conversion Price.
In the event of any conversions of a portion of the outstanding Principal Amount
pursuant to this Article III, such conversions shall be deemed to constitute
conversions of the outstanding Principal Amount applying to Monthly Amounts for
the remaining Amortization Dates in chronological order.



Adjustment Provisions

. The Fixed Conversion Price and number and kind of shares or other securities
to be issued upon conversion determined pursuant to this Note shall be subject
to adjustment from time to time upon the occurrence of certain events during the
period that this conversion right remains outstanding, as follows:



Reclassification

. If the Company at any time shall, by reclassification or otherwise, change the
Common Stock into the same or a different number of securities of any class or
classes, this Note, as to the unpaid Principal Amount and accrued interest
thereon, shall thereafter be deemed to evidence the right to purchase an
adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock (i)
immediately prior to or (ii) immediately after, such reclassification or other
change at the sole election of the Holder.



Stock Splits, Combinations and Dividends

. If the shares of Common Stock are subdivided or combined into a greater or
smaller number of shares of Common Stock, or if a dividend is paid on the Common
Stock or any preferred stock issued by the Company in shares of Common Stock,
the Fixed Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.



Reservation of Shares

. During the period the conversion right exists, the Company will reserve from
its authorized and unissued Common Stock a sufficient number of shares to
provide for the issuance of Conversion Shares upon the full conversion of this
Note. The Company represents that upon issuance, the Conversion Shares will be
duly and validly issued, fully paid and non-assessable. The Company agrees that
its issuance of this Note shall constitute full authority to its officers,
agents, and transfer agents who are charged with the duty of executing and
issuing stock certificates to execute and issue the necessary certificates for
the Conversion Shares upon the conversion of this Note.



Registration Rights

. The Holder has been granted registration rights with respect to the Conversion
Shares as set forth in the Registration Rights Agreement.



Issuance of New Note

. Upon any partial conversion of this Note, a new Note containing the same date
and provisions of this Note shall, at the request of the Holder, be issued by
the Company to the Holder for the principal balance of this Note and interest
which shall not have been converted or paid. Subject to the provisions of
Article IV of this Note, the Company shall not pay any costs, fees or any other
consideration to the Holder for the production and issuance of a new Note.



Rights of Shareholders

. No Holder shall be entitled to vote or receive dividends or be deemed the
holder of the Note Shares or any other securities of the Company which may at
any time be issuable upon conversion of this Note for any purpose, nor shall
anything contained herein be construed to confer upon the Holder, as such, any
of the rights of a shareholder of the Company or any right to vote for the
election of directors or upon any matter submitted to shareholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon the recapitalization, issuance of shares, reclassification of shares,
change of nominal value, consolidation, merger, conveyance or otherwise) or to
receive notice of meetings, or to receive dividends or subscription rights or
otherwise, in each case, until the Delivery Date applicable to the respective
Note Shares purchasable upon the conversion hereof shall have occurred as
provided herein




EVENTS OF DEFAULT



Events of Default

. The occurrence of any of the following events set forth in this Section 4.1
shall constitute an event of default ("Event of Default") hereunder:



Failure to Pay

. The Company fails to pay when due any installment of principal, interest or
other fees hereon in accordance herewith, or the Company fails to pay any of the
other Obligations (under and as defined in the Master Security Agreement) when
due, and, in any such case, such failure shall continue for a period of three
(3) business days following the date upon which any such payment was due.



Breach of Covenant

. The Company or any of its Subsidiaries breaches any covenant or any other term
or condition of this Note in any material respect and such breach, if subject to
cure, continues for a period of fifteen (15) days after the occurrence thereof.



Breach of Representations and Warranties

. Any representation, warranty or statement made or furnished by the Company or
any of its Subsidiaries in this Note, the Purchase Agreement or any other
Related Agreement shall at any time be false or misleading in any material
respect on the date as of which made or deemed made.



Default Under Other Agreements

. The occurrence of any default (or similar term) in the observance or
performance of any other agreement or condition relating to any indebtedness or
contingent obligation of the Company or any of its Subsidiaries beyond the
period of grace (if any), the effect of which default is to cause, or permit the
holder or holders of such indebtedness or beneficiary or beneficiaries of such
contingent obligation to cause, such indebtedness to become due prior to its
stated maturity or such contingent obligation to become payable;



Material Adverse Effect

. Any change or the occurrence of any event which would reasonably be expected
to have a Material Adverse Effect;



Bankruptcy

. The Company or any of its Subsidiaries shall (i) apply for, consent to or
suffer to exist the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) make a general assignment for the benefit of creditors, (iii)
commence a voluntary case under the federal bankruptcy laws (as now or hereafter
in effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a petition
seeking to take advantage of any other law providing for the relief of debtors,
(vi) acquiesce to, without challenge within ten (10) days of the filing thereof,
or failure to have dismissed, within thirty (30) days, any petition filed
against it in any involuntary case under such bankruptcy laws, or (vii) take any
action for the purpose of effecting any of the foregoing;



Judgments

. Attachments or levies in excess of $100,000 in the aggregate are made upon the
Company or any of its Subsidiary's assets or a judgment is rendered against the
Company's property involving a liability of more than $100,000 which shall not
have been vacated, discharged, stayed or bonded within thirty (30) days from the
entry thereof;



Insolvency

. The Company or any of its Subsidiaries shall admit in writing its inability,
or be generally unable, to pay its debts as they become due or cease operations
of its present business;



Change of Control

. A Change of Control (as defined below) shall occur with respect to the
Company, unless Holder shall have expressly consented to such Change of Control
in writing. A "Change of Control" shall mean any event or circumstance as a
result of which (i) any "Person" or "group" (as such terms are defined in
Sections 13(d) and 14(d) of the Exchange Act, as in effect on the date hereof),
other than the Holder, is or becomes the "beneficial owner" (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of 35% or
more on a fully diluted basis of the then outstanding voting equity interest of
the Company, (ii) the Board of Directors of the Company shall cease to consist
of a majority of the Company's board of directors on the date hereof (or
directors appointed by a majority of the board of directors in effect
immediately prior to such appointment) or (iii) the Company or any of its
Subsidiaries merges or consolidates with, or sells all or substantially all of
its assets to, any other person or entity;



Indictment; Proceedings

. The indictment of the Company or any of its Subsidiaries or any executive
officer of the Company or any of its Subsidiaries under any criminal statute, or
commencement or threatened commencement of criminal or civil proceeding against
the Company or any of its Subsidiaries or any executive officer of the Company
or any of its Subsidiaries pursuant to which statute or proceeding penalties or
remedies sought or available include forfeiture of any of the property of the
Company or any of its Subsidiaries;



The Purchase Agreement and Related Agreements

. (i) An Event of Default shall occur under and as defined in the Purchase
Agreement or any other Related Agreement, (ii) the Company or any of its
Subsidiaries shall breach any term or provision of the Purchase Agreement or any
other Related Agreement in any material respect and such breach, if capable of
cure, continues unremedied for a period of twenty (20) days after the occurrence
thereof, (iii) the Company or any of its Subsidiaries provides notice of its
intent to terminate, or challenges in writing the validity of, or challenges in
writing its liability under, the Purchase Agreement or any Related Agreement,
(iv) it is determined in any proceeding that the Purchase Agreement or any
Related Agreement is not valid and binding on the Company or any of its
Subsidiaries, or (v) the Purchase Agreement or any Related Agreement ceases to
be a valid, binding and enforceable obligation of the Company or any of its
Subsidiaries (to the extent such persons or entities are a party thereto);



Stop Trade

. An SEC stop trade order or Principal Market trading suspension of the Common
Stock shall be in effect for five (5) consecutive business days or five (5)
business days during a period of ten (10) consecutive days, excluding in all
cases a suspension of all trading on a Principal Market, provided that the
Company shall not have been able to cure such trading suspension within thirty
(30) days of the notice thereof or list the Common Stock on another Principal
Market within sixty (60) days of such notice; or



Failure to Deliver Common Stock or Replacement Note

. The Company's failure to deliver Common Stock to the Holder pursuant to and in
the form required by this Note and the Purchase Agreement and, if such failure
to deliver Common Stock shall not be cured within two (2) business days or the
Company is required to issue a replacement Note to the Holder and the Company
shall fail to deliver such replacement Note within ten (10) business days.



Default Interest

. Following the occurrence and during the continuance of an Event of Default,
the Company shall pay additional interest on the outstanding principal balance
of this Note in an amount equal to one percent (1%) per month, and all
outstanding obligations under this Note, the Purchase Agreement and each other
Related Agreement, including unpaid interest, shall continue to accrue interest
at such additional interest rate from the date of such Event of Default until
the date such Event of Default is cured or waived.



Default Payment

. Following the occurrence and during the continuance of an Event of Default,
the Holder, at its option, may demand repayment in full of all obligations and
liabilities owing by Company to the Holder under this Note, the Purchase
Agreement and/or any other Related Agreement and/or may elect, in addition to
all rights and remedies of the Holder under the Purchase Agreement and the other
Related Agreements and all obligations and liabilities of the Company under the
Purchase Agreement and the other Related Agreements, to require the Company to
make a Default Payment ("Default Payment"). The Default Payment shall be one
hundred fifteen percent (115%) of the outstanding principal amount of the Note,
plus accrued but unpaid interest, all other fees then remaining unpaid, and all
other amounts payable hereunder. The Default Payment shall be applied first to
any fees due and payable to the Holder pursuant to this Note, the Purchase
Agreement, and/or the other Related Agreements, then to accrued and unpaid
interest due on this Note and then to the outstanding principal balance of this
Note. The Default Payment shall be due and payable immediately on the date that
the Holder has demanded payment of the Default Payment pursuant to this Section
4.3.




MISCELLANEOUS



Conversion Privileges

. The conversion privileges set forth in Article III shall remain in full force
and effect immediately from the date hereof until the date this Note is
indefeasibly paid in full and irrevocably terminated.



Cumulative Remedies

. The remedies under this Note shall be cumulative.



Failure or Indulgence Not Waiver

. No failure or delay on the part of the Holder hereof in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege. All
rights and remedies existing hereunder are cumulative to, and not exclusive of,
any rights or remedies otherwise available.



Notices

. Any notice herein required or permitted to be given shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party
notified, (b) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, (c) five
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the Company at the
address provided in the Purchase Agreement executed in connection herewith, and
to the Holder at the address provided in the Purchase Agreement for the Holder,
with a copy to Laurus Capital Management, LLC, Attn: Portfolio Services, 335
Madison Avenue, 10th Floor, New York, New York 10017, facsimile number (212)
581-5037, or at such other address as the Company or the Holder may designate by
ten days advance written notice to the other parties hereto. A Notice of
Conversion shall be deemed given when made to the Company pursuant to the
Purchase Agreement.



Amendment Provision

. The term "Note" and all references thereto, as used throughout this
instrument, shall mean this instrument as originally executed, or if later
amended or supplemented, then as so amended or supplemented, and any successor
instrument as such successor instrument may be amended or supplemented.



Assignability

. This Note shall be binding upon the Company and its successors and assigns,
and shall inure to the benefit of the Holder and its successors and assigns, and
may be assigned by the Holder in accordance with the requirements of the
Purchase Agreement. The Company may not assign any of its obligations under this
Note without the prior written consent of the Holder, any such purported
assignment without such consent being null and void.



Cost of Collection

. In case of any Event of Default under this Note, the Company shall pay the
Holder the Holder's reasonable costs of collection, including reasonable
attorneys' fees.



Governing Law, Jurisdiction and Waiver of Jury Trial

.



THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION
TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY, ON THE ONE
HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE OR ANY OF THE
OTHER RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS NOTE
OR ANY OF THE RELATED AGREEMENTS; PROVIDED, THAT THE COMPANY ACKNOWLEDGES THAT
ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF
THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN
THIS NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE HOLDER FROM BRINGING SUIT
OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE
OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
HOLDER. THE COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND THE COMPANY
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. THE COMPANY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT
THE ADDRESS SET FORTH IN THE PURCHASE AGREEMENT AND THAT SERVICE SO MADE SHALL
BE DEEMED COMPLETED UPON THE EARLIER OF THE COMPANY'S ACTUAL RECEIPT THEREOF OR
THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.

THE COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE COMPANY HERETO WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE HOLDER AND THE
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, ANY OTHER
RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.

Severability

. In the event that any provision of this Note is invalid or unenforceable under
any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of this Note.



Maximum Payments

. Nothing contained herein shall be deemed to establish or require the payment
of a rate of interest or other charges in excess of the maximum permitted by
applicable law. In the event that the rate of interest required to be paid or
other charges hereunder exceed the maximum rate permitted by such law, any
payments in excess of such maximum rate shall be credited against amounts owed
by the Company to the Holder and thus refunded to the Company.



Security Interest and Guarantee

. The Holder has been granted a security interest (i) in certain assets of the
Company and its Subsidiaries as more fully described in the Master Security
Agreement dated as of the date hereof and (ii) in the equity interests of the
Company's Subsidiaries pursuant to the Stock Pledge Agreement dated as of the
date hereof. The obligations of the Company under this Note are guaranteed by
certain Subsidiaries of the Company pursuant to the Subsidiary Guaranty dated as
of the date hereof.



Construction

. Each party acknowledges that its legal counsel participated in the preparation
of this Note and, therefore, stipulates that the rule of construction that
ambiguities are to be resolved against the drafting party shall not be applied
in the interpretation of this Note to favor any party against the other.



5.13 Registered Obligation. This Note is intended to be a registered obligation
within the meaning of Treasury Regulation Section 1.871-14(c)(1)(i) and the
Company (or its agent) shall register this Note (and thereafter shall maintain
such registration) as to both principal and any stated interest. Notwithstanding
any document, instrument or agreement relating to this Note to the contrary,
transfer of this Note (or the right to any payments of principal or stated
interest thereunder) may only be effected by (i) surrender of this Note and
either the reissuance by the Company of this Note to the new holder or the
issuance by the Company of a new instrument to the new holder, or (ii) transfer
through a book entry system maintained by the Company (or its agent), within the
meaning of Treasury Regulation Section 1.871-14(c)(1)(i)(B).

[Balance of page intentionally left blank; signature page follows]

 

IN WITNESS WHEREOF

, the Company has caused this Secured Convertible Term Note to be signed as of
the Twenty-Second of June 2007 for effectiveness as of the first day of June
2007.



CYBER DIGITAL, INC.

By: /s/ J.C. Chatpar
Name: J.C. Chatpar
Title: CEO

WITNESS:

/s/ Ron Siegel



 